Case 4:19-cr-00450 Document 93 Filed on 09/19/19 in TXSD Page1of1

UNITED STATES DISTRICT & BANKRUPTCY COURT
Southern District of Texas

ORDER GRANTING PETITION TO RELEASE FUNDS FROM
STERN LAW GROUP TRUST ACCOUNT

CRIMINAL NO. H-19-450

This petition is brought before the above mentioned court by Broderick D. James (petitioner)
to grant the release of Texas Farm Bureau Mutual Insurance Company $50,000 (fifty thousand
dollars) check issued to STERN LAW GROUP on July 3"! 2019 for policy No. 23001710 on
behalf of petitioner, which was then deposited into the STERN LAW GROUP TRUST
ACCOUNT, according to Ms. Tammy Till, AIC, SENIOR CLAIMS REPRESENTATIVE OF
TEXAS FARM BUREAU INSURANCE COMPANY. (See attached email exhibit A)

This petitioner was informed by Joseph R. Corteguera attorney for STERN LAW GROUP on
September the 5 2019 by text message (see attached exhibit C) that the funds were deposited
into the firms trust account and that the Court would determine how funds would be disbursed.

This order should be granted per settlement agreement and release (see attached exhibit B)

signed on July 1, 2019 by petitioner.

Judge Peter Bray

 

 

 

 

 

 

 
